DETAILED ACTION
	Applicant’s amendments to the claims, filed 8/30/2021, were received. Claims 1, 2, 3, 4, 5, and 11 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 1 (Amended): please amend to read as “wherein the movement blocks reciprocate have a constant length of a second width which corresponds to the first width of the cavity” on Pg. 2, line 9 through Pg. 3, lines 1-2.

Claim 3 (Rejoined-Amended): please amend to read as “wherein each of the plurality of manifold drivers includes a position adjustment assembly including 

Claim 4 (Amended): please amend to read as “a position adjustment assembly including 

Claim 5 (Amended): please amend to read as “from the outside of the slot die to the cavity” in line 3. 

Claim 8 (Rejoined-Amended): please amend to read as “a direction toward the discharge port” in lines 3-4.

Please rejoin claims 3, 7, and 8.
Please cancel claim 10.

Election/Restrictions
Claims 1-9 and 11 are allowable. The restriction requirement between species as set forth in the Office action mailed on 6/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 7, and 8, directed to a slot die, are no longer withdrawn from consideration because the claims require all the limitations of allowable independent claim 1. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation (1)
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.



Claim Interpretation (2)
	The ordinary artisan would reasonably understand the limitation “have a constant length of a second width” in claim 1 (Pg. 3, lines 1-2) to refer to the movement blocks of the manifolds being of the same size in view of Applicant’s specification (Spec., Pg. 11, lines 12-13). See https://www.merriam-webster.com/dictionary/constant (MPEP 2163.07(I)).
	



Claim Rejections


Reasons for Allowance
Claims 1-9 and 11 are allowed. The invention of independent claim 1 is drawn to a slot die. The cited prior art of record whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, wherein the discharge port extends in the height direction of the cavity, and the movement blocks disposed in the cavity reciprocate in the height direction of the cavity while abutting against an inner wall of the cavity and have a constant length of a second width which corresponds to the first width of the cavity.
The closest cited prior art of record Izumi (JP 2009-273997, see English translation) fails to teach, amongst other features of the claimed invention, the movement blocks 21 having a width corresponding to any dimension of manifold 15 (cavity) (Izumi, see for example Figs. 1, 2, and 5). The structural design of Applicant’s claimed invention performs an operation that is patentably distinct from slot dies in the prior art by permitting a volume of the cavity to be adjusted without directly obstructing the flow path along the discharge direction.
Support for the allowable subject matter can be found in Fig. 3 of Applicant’s Drawings and the description thereof (Spec., Pg. 11, lines 12-13). (An applicant may show possession of an invention by disclosure of drawings; see MPEP 2163(II)(A)(3)(a)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717